DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 15, 18-19, 26-30, 33-36 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially enclose” in claim 9 is a relative term which renders the claim indefinite. The term “substantially enclose” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, a buoyant enclosed to any degree will be considered to read on the claim and the claim will be considered to recite “
Claim 15 is considered vague and indefinite because it recites “a side wall of the inlet pipe.”  It is unclear if this refers to the previously recited side wall of the inlet pipe or a different side wall. For examination purposes, the claim will be considered to recite “[[a]]the side wall of the inlet pipe.”  
Claim 18 recites the limitation "the interface" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]]an interface."
Claim 18 recites the limitation "the skimmer" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]]a skimmer."
Claim 18 recites the limitation "the adjustment opening" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "the at least one adjustment opening."
Claim 19 recites the limitation "the adjustment openings" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "the at least two adjustment openings."
Claim 26 recites the limitation "the skimmer" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]] a skimmer." 
Claims 27-29, 33-36 and 39 are rejected as depending from a rejected claim.
The term “substantially annular” in claim 30 is a relative term which renders the claim indefinite. The term “substantially annular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, any annular side wall will be considered to read on the claim and the claim will be considered to recite “



Allowable Subject Matter 
Claims 1-3, 5-8, 11, 13-14, and 16-17 are allowed.
Claims 26-31, 33-36 and 39  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
Claims 9, 15, 18-19 and 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:  
 	Per claim 1, while it is known in the art to provide a skimmer for removing water from a basin to an outlet conduit, the skimmer comprising: a buoyant element with a buoyancy sufficient that the skimmer will float generally at a surface of water within the basin; 	a mount attached to the buoyant element; an inlet pipe mounted to an underside of the buoyant element via the mount, the inlet pipe defining an inlet located within a perimeter of the buoyant element for receiving water to be transmitted to the outlet conduit thereby removing water from the basin (see, for example, US 5,820,751 to Faircloth, Jr.); in the examiner’s opinion the prior art fails to teach or render obvious the skimmer further comprising a flexible membrane arranged circumferentially around the buoyant element, the flexible membrane including a side wall extending downward from the buoyant element to a position below the inlet, the flexible membrane configured to at least one of, filter water passing through the flexible membrane and redirect water to pass under the flexible membrane, to and through the inlet at a water flow rate.
 	Per claim 26, while it is known in the art to provide a skimmer kit for removing water from a basin to an outlet conduit, the skimmer kit comprising: a buoyant element with a buoyancy sufficient that the skimmer will float generally at a surface of water within the basin; a mount attached to the buoyant element; an inlet pipe mounted to an underside of the buoyant element via the mount, the inlet pipe defining an inlet located within a perimeter of the buoyant element for receiving water to be transmitted to the outlet conduit thereby removing water from the basin (see, for example, US 5,820,751 to Faircloth, Jr.); in the examiner’s opinion the prior art fails to teach or render obvious the skimmer kit further comprising; a first flexible membrane attachable circumferentially around the buoyant element and having a side wall extending downward to a position below the inlet, the first flexible membrane configured for use during a first condition; and a second flexible membrane attachable circumferentially around the buoyant element and having a side wall extending downward to a position below the inlet, the first flexible membrane configured for use during a second condition.



Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
09/19/22